IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 97-CA-00464-SCT
IVAN MILES
v.
CITY OF GULFPORT

DATE OF JUDGMENT:                                   03/06/97
TRIAL JUDGE:                                        HON. KOSTA N. VLAHOS
COURT FROM WHICH APPEALED:                          HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                             STEPHEN J. MAGGIO
ATTORNEY FOR APPELLEE:                              STEVEN J. MILLER
NATURE OF THE CASE:                                 CRIMINAL - MISDEMEANOR
DISPOSITION:                                        AFFIRMED - 3/18/99
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                     4/14/99




     BEFORE PRATHER, C.J., SMITH AND MILLS, JJ.


     MILLS, JUSTICE, FOR THE COURT:


¶1. On October 25, 1993, the Department of Public Safety suspended appellant Ivan Miles's drivers
license for driving under the influence. Miles was subsequently convicted. He appeals his conviction to this
Court alleging that criminal prosecution for driving under the influence in violation of Miss. Code Ann. § 63-
11-30 subsequent to suspension of his drivers license pursuant to Miss. Code Ann. § 63-11-23(2)
constitutes a violation of the double jeopardy clauses of the United States and Mississippi Constitutions.

¶2. In Keyes v. State, this Court recently and thoroughly considered the precise issue raised by Miles and
found no valid double jeopardy claim. Keyes v. State, 708 So. 2d 540 (Miss. 1998). Relying on the
"same-elements test" established by the United States Supreme Court in Blockburger v. United States,
284 U.S. 299 (1932) and subsequently reiterated in United States v. Dixon, 509 U.S. 688 (1993)
(plurality), this Court stated:

     Keyes argues that he has already been punished for felony DUI by suspension of his license for one
     year, and that the State is precluded from further prosecution. Even assuming that ALS [administrative
     license suspension pursuant to § 63-11-23(2)] is sufficiently punitive to invite a double jeopardy
     analysis, we conclude that it requires different elements than conviction under § 63-11-30 and thus
     does not preclude subsequent prosecution under that section.
Keyes, 708 So. 2d at 544.

¶3. This issue has been fully considered and settled by Keyes. Accordingly, the lower court was correct in
finding Miles had no valid double jeopardy claim, and we affirm its judgment.

¶4. AFFIRMED.

PRATHER, C.J., SULLIVAN AND PITTMAN, P.JJ., BANKS, SMITH AND WALLER, JJ.,
CONCUR. McRAE, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION.